Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
Information Disclosure Statement
The information disclosure statement filed 1/24/22 has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (U.S. Patent Number 4,791,673) in view of Te Riet,  (WO 2008/038163 A1), cited by applicant.
Re claim 3:   Schreiber teaches a hearing device that comprises a bone conduction speaker (14) inherently including a driver for operation to apply vibrations to a skull at the back of the ear (mastoid, see teaching in column 5, lines 16-22 to maintain cup (12) and therefor speaker (14) over the mastoid bone); an ear hook part (18) to hang on the upper part of an ear (column 4, lines 11-20); an ear-hook arm (portion of ear hook closest to the speaker, see figures 1 and 2); a bone conduction speaker (14) that is disposed to apply vibrations to the skull at the back of the ear when the device is worn (see figure 2 along with column 5, lines 25-30 and column 6, lines 24-25 (bone oscillator)) and mechanism to allow for adjustment between the speaker and the ear hook (column 5, lines 28-31 by the structure allowing for an adjustment to shape and curve).  Schreiber however does not teach that this arrangement includes a tube shape and that the speaker is movable on an axis of the hook arm allowing the speaker to move between ends of the axis as now set forth.  WO 2008/038163 A1 teaches in a similar environment that a placement of a speaker with respect to an ear hook can be alternatively made by a tubular extensible mechanism (see figures 1, 2A-2C) so the speaker moves along an axis to allow for correct speaker placement with respect to user by allowing the speaker to move along the axis.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such an extensible mechanism as taught by WO 2008/038163 A1 into the device of Schreiber to predictably provide an alternative way/means used to provide an adjustment .  
Response to Arguments
7. 	Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.
Applicant argues that Schreiber does not teach an ear-hook arm that is part of a circumference of the ear hook part and that the speaker is movably arranged on the axis of the ear hook arm.  Examiner agrees.  These features are taught by the secondary reference Te Riet, figures 1 and 2A-2C.  It is examiners position that one of ordinary skill in the art before the filing of the invention would have looked at various adjustment mechanisms known in the art to find alternative mechanical mechanisms to replace the use of flexible hook arrangement as taught by Schreiber to achieve similar results of providing an adjustable speaker arrangement.  One such alternative arrangement would be as taught in Te Riet, i.e. which uses a tubular arrangement and includes an ear hook arm (that portion of the arrangement that allows for arm (220) of a smaller dimension to be slidably insert/extended therefrom to allow for speaker placement adjustment by a sliding adjustment along an axis.  Therefor the claimed invention is taught by the arrangement of Schreiber in view of Te Riet, as applied.   
Conclusion
 8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        1/26/22